DETAILED ACTION
This is in response to communication filed on January 14, 2021.
Status of Claims
Claims 1 – 19 and 21 are pending, of which claims 1, 18, 19, and 21 are in independent form.

Specification
In light of applicant’s amendments to the abstract, the examiner withdraws the previous objection to the specification.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 112.

Claim Rejections - 35 USC § 101
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 101.

Claim Objections
In light of applicant’s response to the objection to claim 16, the examiner withdraws the previous objection to the claim.

Allowable Subject Matter
Claims 1 – 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of operating in a bounded pointer domain, each bounded pointer includes a pointer value and range information specifying an allowable range of addresses, along with an instruction set identifier field from the identified bounded pointer, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	As described in the previous office action, Kershaw (GB 2448149 A) discloses changing instruction sets and determining whether instructions are allowed to execute.  Upon further search, the examiner has come across Japanese Patent Application JP 2004013556 A.  This patent application describes associating a range violation with a program counter.
	However, there is no teaching or suggestion in either of these references to combine their teachings such that the identified bounded pointer includes an instruction set identifier field.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20130262843 and U.S. Patent 9063723 disclose obtaining code based on a pointer, the code from one of multiple instruction sets.
Foreign Patent Applications GB 2562102 A, GB 2563010 A, GB 2563580 A, WO 2017032969 A1, WO 2017081438 A1 are applications also to Barnes and ARM with similar teachings to the instant application.
Japanese Patent Application JP 2004013556 A describes associating a range violation with a program counter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184